 MANHATTAN COLLEGEManhattan CollegeandAmerican Association of Uni-versity Professors,Manhattan College Chapter, Pe-titioner.Case 2-RC-15630January 25, 1972DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS FANNINGAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Mary W. Taylor.Thereafter, pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series8, as amended, and by direction of the Regional Direc-tor for Region 2, this case was transferred to the Na-tional Labor Relations Board for decision. The Em-ployer and the Petitioner filed briefs, and the U.S.Department of the Air Force filed a letter of positionin the nature of anamicus curiaebrief. The Petitioneralso filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they are freefrom prejudicial error. With the exception noted below,they are hereby affirmed.Upon the entire record in this case,' the Board finds:1.Manhattan College is a New York corporationengaged in conducting a university for the education ofyoung men and women. Its annual revenues exceed $1million, of which more than $50,000 is received fromoutside the State of New York. We find that the Em-ployer is engaged in commerce within the meaning ofthe Act and it will effectuate the policies of the Act toassert jurisdiction herein.'2.The Employer contends that the Petitioner is nota labor organization. A similar contention was madeand rejected inFordham University,193 NLRB No, 23,which case involved another chapter of the AmericanAssociation of University Professors as a petitioner. Nofacts have been shown which support a contrary findingwith respect to the Manhattan College chapter.The Intervenor purports to be a local chapter of theNew York State Teachers Association, which associa-tion is conceded by the Employer and the Petitioner to'The Employer concedes that its motion to dismiss the petition on theground that a substantial number of regular employees were on summervacation is now mootIFor reasons recently set forth in CW. Post Center of Long IslandUniversity,189 NLRB No 109, andFordham University,193 NLRB No23, fn 5, we reject the Employer's contention that it would be improper forthe Board to assert jurisdiction over faculty members65be a labor organization, and the parent association hasbeen soliciting in its own name the support of facultymembers of Manhattan College in selecting it as theircollective-bargaining representative. Employer and Pe-titioner contend that the Intervenor, as a purportedlocal affiliate, does not yet exist. The Intervenor's repre-sentative testified that Intervenor is a group of facultymembers at Manhattan College who approached theState Association for help in organizing for the purposeof collective bargaining. He also asserted that the re-quest to intervene was being made on behalf of the localchapter and on behalf of the State Association. Sincethe record leaves the present status of the local in doubtwhile the status of the State Association as a labororganization is admitted, we find that New York StateTeachers Association, as well as the Petitioner, is alabor organization claiming to represent certain em-ployees of the Employer, and we hereby grant its re-quest to intervene,3.A question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6) and (7)of the Act.4.The Petitioner seeks to represent all full-timefaculty members and professional librarians, excludingalladministrative officers, part-time faculty, ROTCofficers, athletic coaches who do not teach, and allother employees.'The Employer contends that the bargaining unit can-not consist of faculty members because they are notemployees within the meaning of the Act but super-visors and managerial employees. It contends that if aunit of faculty members is deemed to be appropriate,those on "terminal contracts" should nevertheless beexcluded. It agrees with Petitioner on excluding part-time faculty members. Although it formally takes noposition on the inclusion or exclusion of ROTC instruc-tors and nonteaching athletic coaches, the Employer, inits brief, presents only arguments for inclusion.The Intervenor seeks a unit similar to that sought byPetitioner, but would include part-time faculty, ROTCofficers, and nonteaching coaches. The Hearing Officerwas of the view that the Intervenor's showing of inter-est, consisting of one authorization card, was insuffi-cient to allow it to contest the agreement of Employerand Petitioner that part-time faculty be excluded. How-ever, by contending for the inclusion of part-timefaculty, the Intervenor is not claiming a unit whichdiffers in substance from that urged by Petitioner andEmployer and its showing is sufficient for it to take thisposition with respect to the composition of the unit.'The Employer and Petitioner stipulated that all deans, assistant deans,heads of departments, and directors of programs be excluded as administra-tors or supervisors The Intervenor had not yet entered an appearance whenthese stipulations were entered into and it did not later object thereto. Thestipulations are hereby accepted.195 NLRB No. 23 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDFaculty members:Withregard to the appropriate-ness of a unit containing faculty members,the conten-tions of the Employer amount to nothing less than arequest to the Board to reconsider its decisions in CW.Post,supra,andFordhamUniversity,supra.The factsrelating to the status and functions of the faculty mem-bers here are virtually indistinguishable from those pre-sented in these recent cases.That facultymembers par-ticipate,by various means, in decisions regarding theoperation of the college is no more persuasive here thanitwas in the earlier cases in establishing the facultymembers as members of management or as supervisors.As in those cases we find the faculty members to beprofessional employees under theAct who areentitledto vote for or against collective-bargaining representa-tion."Terminal contract" faculty members:Contracts ofemployment for faculty members are for 1 year at atime.When it is determined that a faculty memberwithout tenure will not be rehired after his currentcontract expires,he is so notified several monthsbeforehand and is considered thenceforth to be on "ter-minal contract."The Employerargues that this pro-spective separation from the faculty requires that thoseon "terminal contract"be excluded from the unit.There is no evidence to suggest that those currently on"terminal contract"were hired other than as perma-nent employees,subject to termination the same as anyother employee in the unit.While theyremain on thefaculty theyhave a substantial community of interestwith their colleagues and will be eligible to vote if soemployed at the time of the election.In such circum-stances,the Board does not make inquiry as to theexpectation of employment beyond the election.Whit-ing Corporation,99 NLRB 117, 122.Part-timefaculty:The normal teaching load for full-time faculty members is 12 hours per week on theundergraduate level and 9 hours on the graduate level.In addition,there are approximately 64 part-timefacultymembers who teach either day or eveningcourses and for whom there is no standardized weeklyteaching load. The situations of these teachers appearsto be substantially the same asthat of thepart-timeteachers inUniversityof NewHaven,Inc.,190 NLRBNo. 102,andUniversityof Detroit,193 NLRB No. 95.As in those cases,we hereby designate those part-timefaculty members regularly teaching at least one-quarterthe normal weekly teaching load for their counterpartson the full-time faculty,as regular part-time facultymembers eligible to vote in the election.ROTC faculty.Manhattan College has an aerospacestudies department with classes attended by studentsparticipating in theAir ForceReserve Officers'Train-ing Program.The facultyof this department consists ofAir Forceofficers who have been assigned to this dutyby the AirForce.The college retains the right to rejectofficers thus referred but accords those who are ac-cepted full status as faculty members,with many of thesame nonmonetary benefits as other faculty members,including the opportunity for obtaining tenure. How-ever,this group consists of military personnel who arepaid by theAir Forceand subject to its military controland discipline even while on this duty assignment withthe Employer.Thus,we do not believe that they sharesufficient interests in common with the other facultymembers to be included in the unit.Accordingly, weshall exclude this group.Non teaching athletic coaches:There are 10 coachesin the athletic department,of whom 3 are also full-timefaculty members and are not in dispute.Four otherscoach part time and do not teach otherwise at thecollege.Two of theremaining coach full time and thethird divides his time between coaching and teaching.Insofar as their coachingfunctions are concerned,these individuals are not part of the academic facultyand their contacts with students are not part of theregular academic curriculum of the college.But allhave academic degrees and at least one has a master'sdegree.They are engaged in substantial part in teachingphysical and mental skills,utilizing educationally ac-quired knowledge of their specialty.In short,their jobsmight well be characterized as the practice of a special-ized formof physicaleducation.The fact that theiractivities relate to an extracurricular matter, while per-haps of some importanceto thestudents, is less signifi-cant in classifying the natureof the work.We think thatthese coaches qualify as professional employees underSection 2(12) of the Act.Moreover, the coaching func-tion is closely related to teaching and the coaches sharemany of the same benefits as other unit employees. Inthe circumstances,we find that all the full-time andregular part-time' coaches should be included in theunit.'°As defined aboveCf the inclusion of the librarians in the professional unit in CW Post,supra MANHATTAN COLLEGEIn accordance with these findings, we conclude thatthe following unit is appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All full-time and regular part-time faculty of Man-hattan College,including athletic coaches,profes-6In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc.,156 NLRB 1236;N.L.R.B vWyman-GordonCo.,394 U S 759.Accordingly,it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by the67sional librarians,and thosemembersof the facultyon terminal contracts, but excluding all adminis-trativeofficers,ROTC officers, all other em-ployees, guards,watchmen,and supervisors.[Direction of Election6 omitted from publication.]Employer with the RegionalDirectorfor Region2 within 7 days of the dateof this Decision and Direction of ElectionThe RegionalDirector shallmake the list available to all parties to the election No extension of timeto file this list shall be grantedby theRegional Director except in extraordi-nary circumstancesFailure tocomply withthis requirement shall begrounds for setting aside the election wheneverproper objectionsare filed